ALLOWANCE
	This action is in response to the amendment filed 1/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-14 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Joshua Boyle on 1/28/2021.


The application has been amended as follows: 

 Claim 12:
	In line 1, after claim 6, wherein “the” has been deleted.
claim 6, wherein ---a--- has been added.
In line 3, after will flash when “the audio file is played through” has been deleted.

Claim 13:
	In lines 1-2, after device of claim 1, “wherein the transparent planar member is removably secured,” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a diaper changing assistance device that includes a housing defining a cavity therein; wherein a wall of the housing comprises a clip configured to removably attach to the elongated rod; the housing having a hingeably movable cover adapted to provide an access point to the cavity, in combination with the other elements (or steps) in the claims.  
The prior art of record does not teach a diaper changing assistance device that includes a housing defining a cavity therein; wherein a wall of the housing comprises a clip configured to removably attach to the elongated rod; the housing having a hingeably movable cover adapted to provide an access point to the cavity, which provides parents with the ability to change their infant child’s diaper in a safe and efficient manner and also provides storage to contain supplies for the diaper changing process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/28/2021